
	
		III
		112th CONGRESS
		2d Session
		S. RES. 416
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Ms. Stabenow (for
			 herself, Mr. Udall of Colorado,
			 Mr. Johanns, Mr. Isakson, Mr. Brown of
			 Ohio, Ms. Landrieu, and
			 Mrs. Hutchison) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of April as
		  Parkinson’s Awareness Month.
	
	
		Whereas Parkinson’s disease is the second most common
			 neurodegenerative disease in the United States, second only to Alzheimer’s
			 disease;
		Whereas there is inadequate comprehensive data on the
			 incidence and prevalence of Parkinson’s disease, as of 2011, it is estimated
			 that the disease affects from 500,000 to 1,500,000 people in the United
			 States;
		Whereas although research suggests the cause of
			 Parkinson’s disease is a combination of genetic and environmental factors, the
			 exact cause and progression of the disease is still unknown;
		Whereas there is no objective test for Parkinson’s
			 disease, and the rate of misdiagnosis can be high;
		Whereas symptoms of Parkinson’s disease vary from person
			 to person and include tremors, slowness, difficulty with balance, swallowing,
			 chewing, speaking, rigidity, cognitive problems, dementia, mood disorders, such
			 as depression and anxiety, constipation, skin problems, and sleep
			 disruptions;
		Whereas medications mask some symptoms of Parkinson’s
			 disease for a limited amount of time each day, often with dose-limiting side
			 effects;
		Whereas ultimately the medications and treatments lose
			 their effectiveness, generally after 4 to 8 years, leaving the person unable to
			 move, speak, or swallow;
		Whereas there is no cure, therapy, or drug to slow or halt
			 the progression of Parkinson’s disease; and
		Whereas increased education and research are needed to
			 help find more effective treatments with fewer side effects and, ultimately, an
			 effective treatment or cure for Parkinson’s disease: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 designation of April as Parkinson’s Awareness Month;
			(2)supports the
			 goals and ideals of Parkinson’s Awareness Month;
			(3)continues to
			 support research to find better treatments, and eventually, a cure for
			 Parkinson’s disease;
			(4)recognizes the
			 people living with Parkinson’s who participate in vital clinical trials to
			 advance knowledge of the disease; and
			(5)commends the
			 dedication of local and regional organizations, volunteers, and millions of
			 Americans across the country working to improve the quality of life of persons
			 living with Parkinson’s disease and their families.
			
